UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7461


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

YVONNE MARIE FOUNTAIN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:09-cr-00013-MR-DLH-9)


Submitted:   October 11, 2012             Decided:   October 16, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Yvonne Marie Fountain, Appellant Pro Se.    Thomas A. O’Malley,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina;
Amy Elizabeth Ray, Assistant United States Attorney, Jill
Westmoreland Rose, OFFICE OF THE UNITED STATES ATTORNEY,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Yvonne      Fountain      appeals     the    district      court’s     order

denying    her   18     U.S.C.       § 3582(c)(2)       (2006)   motion     based    on

Amendment 750 to the Guidelines, the Fair Sentencing Act of 2010

(“FSA”), Pub. L. No. 111-220, and United States v. Simmons, 649

F.3d 237 (4th Cir. 2011).              We have reviewed the record and find

no reversible error.            Because Fountain was sentenced in 2009,

prior to the effective date of the FSA, the FSA does not apply

to her sentence.        United States v. Bullard, 645 F.3d 237, 246-49

(4th Cir. 2011).         Simmons similarly provides no relief because

Fountain’s conviction was punishable by a term exceeding one

year.      See   649    F.3d    at    239.       Accordingly,     we     affirm.      We

dispense    with       oral    argument      because      the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                             2